06/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0344


                                      DA 20-0344
                                   _________________

 CITY OF MISSOULA,

              Plaintiff and Appellee,

       v.                                                             ORDER

 BRUCE ALLEN WINCHESTER,

              Defendant and Appellant.
                                _________________

       Appellant Bruce Allen Winchester was granted an extension of time to file and serve
his opening brief on or before May 31, 2021. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than July 16, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Bruce Allen
Winchester and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     June 21 2021